(Slip Opinion)              OCTOBER TERM, 2015                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

STURGEON v. FROST, ALASKA REGIONAL DIRECTOR
    OF THE NATIONAL PARK SERVICE, ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

   No. 14–1209. Argued January 20, 2016—Decided March 22, 2016
The Alaska National Interest Lands Conservation Act (ANILCA) set
  aside 104 million acres of land in Alaska for preservation purposes.
  Under ANILCA, those lands were placed into “conservation system
  units,” which were defined to include “any unit in Alaska of the Na-
  tional Park System, National Wildlife Refuge System, National Wild
  and Scenic Rivers Systems, National Trails System, National Wil-
  derness Preservation System, or a National Forest Monument.” 16
  U. S. C. §3102(4). In addition to federal land, over 18 million acres of
  state, Native Corporation, and private land were also included within
  the boundaries of those conservation system units.
     In 2007, John Sturgeon was piloting his hovercraft over a stretch of
  the Nation River that flows through the Yukon-Charley Rivers Na-
  tional Preserve, a conservation system unit in Alaska that is man-
  aged by the National Park Service. Alaska law permits the use of
  hovercraft. National Park Service regulations do not. See 36 CFR
  §2.17(e). Park Service rangers approached Sturgeon, informing him
  that hovercraft were prohibited within the preserve under Park Ser-
  vice regulations. Sturgeon protested that Park Service regulations
  did not apply because the river was owned by the State of Alaska.
  The rangers ordered Sturgeon to remove his hovercraft from the pre-
  serve, and he complied. Sturgeon later filed suit against the Park
  Service in the United States District Court for the District of Alaska,
  seeking declaratory and injunctive relief permitting him to operate
  his hovercraft within the boundaries of the Yukon-Charley. Alaska
  intervened in support of Sturgeon.
     The Secretary of the Interior has authority to “prescribe regula-
  tions” concerning “boating and other activities on or relating to water
2                        STURGEON v. FROST

                                Syllabus

 located within System units.” 54 U. S. C. §100751(b). The Park Ser-
 vice’s hovercraft regulation was adopted pursuant to Section
 100751(b). The hovercraft ban is not limited to Alaska, but instead
 has effect in federally managed preservation areas across the coun-
 try. Section 103(c) of ANILCA, in contrast, addresses the scope of the
 Park Service’s authority over lands within the boundaries of conser-
 vation system units in Alaska. The first sentence of Section 103(c)
 specifies the property included as a portion of those units. It states:
 “Only those lands within the boundaries of any conservation system
 unit which are public lands (as such term is defined in this Act) shall
 be deemed to be included as a portion of such unit.” 16 U. S. C.
 §3103(c). ANILCA defines the word “land” to include “lands, waters,
 and interests therein,” and the term “public lands” to include lands to
 which the United States has “title,” with certain exceptions. §3102.
    The second sentence of Section 103(c) concerns the Park Service’s
 authority to regulate “non-public” lands in Alaska, which include
 state, Native Corporation, and private property. It provides: “No
 lands which, before, on, or after December 2, 1980, are conveyed to
 the State, to any Native Corporation, or to any private party shall be
 subject to the regulations applicable solely to public lands within
 such units.” §3103(c). The third sentence of Section 103(c) explains
 how new lands become part of conservation system units: “If the
 State, a Native Corporation, or other owner desires to convey any
 such lands, the Secretary may acquire such lands in accordance with
 applicable law (including this Act), and any such lands shall become
 part of the unit, and be administered accordingly.” Ibid.
    Interpreting Section 103(c) of ANILCA, the District Court granted
 summary judgment to the Park Service, and the Ninth Circuit af-
 firmed in pertinent part. According to the Ninth Circuit, because the
 hovercraft regulation “applies to all federal-owned lands and waters
 administered by [the Park Service] nationwide, as well as all naviga-
 ble waters lying within national parks,” the hovercraft ban does not
 apply “solely” within conservation system units in Alaska. 768 F. 3d
 1066, 1077. The Ninth Circuit concluded that the Park Service there-
 fore has authority to enforce its hovercraft regulation on the Nation
 River. The Ninth Circuit did not address whether the Nation River
 counts as “public land” for purposes of ANILCA.
Held: The Ninth Circuit’s interpretation of Section 103(c) is incon-
 sistent with both the text and context of ANILCA. Pp. 12–16.
      (a) The Ninth Circuit’s interpretation of Section 103(c) violates “a
 fundamental canon of statutory construction that the words of a
 statute must be read in their context and with a view to their place in
 the overall statutory scheme,” Roberts v. Sea-Land Services, Inc., 566
 U. S. ___, ___. ANILCA repeatedly recognizes that Alaska is differ-
                     Cite as: 577 U. S. ____ (2016)                    3

                                Syllabus

  ent, and ANILCA itself accordingly carves out numerous Alaska-
  specific exceptions to the Park Service’s general authority over feder-
  ally managed preservation areas. Those Alaska-specific provisions
  reflect the simple truth that Alaska is often the exception, not the
  rule. Yet the reading below would prevent the Park Service from rec-
  ognizing Alaska’s unique conditions. Under that reading, the Park
  Service could regulate “non-public” lands in Alaska only through
  rules applicable outside Alaska as well. The Court concludes that,
  whatever the reach of the Park Service’s authority under ANILCA,
  Section 103(c) did not adopt such a “topsy-turvy” approach. Pp. 12–
  14.
       (b) Moreover, it is clear that Section 103(c) draws a distinction
  between “public” and “non-public” lands within the boundaries of
  conservation system units in Alaska. And yet, according to the court
  below, if the Park Service wanted to differentiate between that “pub-
  lic” and “non-public” land in an Alaska-specific way, it would have to
  regulate the “non-public” land pursuant to rules applicable outside
  Alaska, and the “public” land pursuant to Alaska-specific provisions.
  Assuming the Park Service has authority over “non-public” land in
  Alaska (an issue the Court does not decide), the Court concludes that
  this is an implausible reading of the statute. The Court therefore re-
  jects the interpretation of Section 103(c) adopted by the court below.
  Pp. 14–15.
       (c) The Court does not reach the remainder of the parties’ argu-
  ments. In particular, it does not decide whether the Nation River
  qualifies as “public land” for purposes of ANILCA. It also does not
  decide whether the Park Service has authority under Section
  100751(b) to regulate Sturgeon’s activities on the Nation River, even
  if the river is not “public” land, or whether—as Sturgeon argues—any
  such authority is limited by ANILCA. Finally, the Court does not
  consider whether the Park Service has authority under ANILCA over
  both “public” and “non-public” lands within the boundaries of conser-
  vation system units in Alaska, to the extent a regulation is written to
  apply specifically to both types of land. The Court leaves those ar-
  guments to the lower courts for consideration as necessary. Pp. 15–
  16.
768 F. 3d 1066, vacated and remanded.

  ROBERTS, C. J., delivered the opinion for a unanimous Court.
                       Cite as: 577 U. S. ____ (2016)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 14–1209
                                  _________________


 JOHN STURGEON, PETITIONER v. BERT FROST, IN 

    HIS OFFICIAL CAPACITY AS ALASKA REGIONAL 

           DIRECTOR OF THE NATIONAL

               PARK SERVICE, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                               [March 22, 2016]


   CHIEF JUSTICE ROBERTS delivered the opinion of the
Court.
   For almost 40 years, John Sturgeon has hunted moose
along the Nation River in Alaska. Because parts of the
river are shallow and difficult to navigate, Sturgeon trav-
els by hovercraft, an amphibious vehicle capable of gliding
over land and water. To reach his preferred hunting
grounds, Sturgeon must pilot his hovercraft over a stretch
of the Nation River that flows through the Yukon-Charley
Rivers National Preserve, a 1.7 million acre federal
preservation area managed by the National Park Service.
16 U. S. C. §410hh(10).
   Alaska law permits the use of hovercraft. National Park
Service regulations do not. See 36 CFR §2.17(e) (2015).
After Park Service rangers informed Sturgeon that he was
prohibited from using his hovercraft within the boundaries
of the preserve, Sturgeon filed suit, seeking declaratory
and injunctive relief. He argues that the Nation River is
owned by the State, and that the Alaska National Interest
2                  STURGEON v. FROST

                     Opinion of the Court

Lands Conservation Act (ANILCA) prohibits the Park
Service from enforcing its regulations on state-owned land
in Alaska. The Park Service disagrees, contending that it
has authority to regulate waters flowing through federally
managed preservation areas. The District Court and the
Court of Appeals ruled in favor of the Park Service. We
granted certiorari.
                            I
  In 1867, Secretary of State William Seward, serving
under President Andrew Johnson, negotiated a treaty to
purchase Alaska from Russia for $7.2 million. Treaty
Concerning the Cession of the Russian Possessions in
North America, Mar. 30, 1867, 15 Stat. 539. In a single
stroke, the United States gained 365 million acres of
land—an area more than twice the size of Texas. Despite
the bargain price of two cents an acre, however, the pur-
chase was mocked by contemporaries as “Seward’s Folly”
and President Johnson’s “Polar Bear Garden.” See C.
Naske & H. Slotnick, Alaska: A History 92–94 (2011)
(Naske & Slotnick); S. Rep. No. 1163, 85th Cong., 1st
Sess., 2 (1957).
  The monikers didn’t stick. In 1898, the “Three Lucky
Swedes”—Jafet Lindeberg, Eric Lindblom, and Jon
Brynteson—struck gold in Nome, Alaska. As word of their
discovery spread, thousands traveled to Alaska to try their
hand at mining. Once the gold rush subsided, settlers
turned to other types of mining, fishing, and trapping,
fueling an emerging export economy. See Naske & Slot-
nick 128–129, 155, 249–251; D. Wharton, The Alaska Gold
Rush 186–187 (1972).
  Despite newfound recognition of Alaska’s economic
potential, however, it was not until the 1950’s that Con-
gress seriously considered admitting Alaska as a State.
By that time, it was clear that Alaska was strategically
important both in the Pacific and Arctic, and that the
                 Cite as: 577 U. S. ____ (2016)            3

                     Opinion of the Court

Territory was rich in natural resources, including oil.
Moreover, the people of Alaska favored statehood. See
Naske & Slotnick 201, 224–235. But there was a problem:
Out of the 365 million acres of land in Alaska, 98 percent
were owned by the Federal Government. As a result,
absent a land grant from the Federal Government to the
State, there would be little land available to drive private
economic activity and contribute to the state tax base. See
S. Rep. No. 1163, at 2, 12 (“The expenses of the State of
Alaska will be comparatively high, partially due to the
vast land areas within the State; but the State would be
able to realize revenues from only 2 percent of this vast
area unless some provision were made to modify the pre-
sent land-ownership conditions”).
   A solution was struck. The 1958 Alaska Statehood Act
permitted Alaska to select 103 million acres of “vacant,
unappropriated, and unreserved” federal land—just over a
quarter of all land in Alaska—for state ownership. §§6(a)–
(b), 72 Stat. 340. That land grant included “mineral de-
posits,” which were “subject to lease by the State as the
State legislature may direct.” §6(i), id., at 342. Upon
statehood, Alaska also gained “title to and ownership of
the lands beneath navigable waters” within the State, in
addition to “the natural resources within such lands and
waters,” including “the right and power to manage, admin-
ister, lease, develop, and use the said lands and natural
resources.” §3(a), 67 Stat. 30, 43 U. S. C. §1311(a); §6(m),
72 Stat. 343. With over 100 million acres of land now
available to the new State, Alaska could begin to fulfill its
state policy “to encourage the settlement of its land and
the development of its resources by making them available
for maximum use consistent with the public interest.”
Alaska Const., Art. VIII, §1 (2014).
   The Statehood Act did not, however, determine the
rights of the Alaska Natives, who asserted aboriginal title
to much of the same land now claimed by the State.
4                   STURGEON v. FROST

                     Opinion of the Court

Naske & Slotnick 287–289. To resolve the dispute, Con-
gress in 1971 passed the Alaska Native Claims Settlement
Act (ANCSA), which extinguished aboriginal land claims
in Alaska. 85 Stat. 688, as amended, 43 U. S. C. §1601
et seq. In exchange, Congress provided for a $960 million
settlement and permitted corporations organized by
groups of Alaska Natives to select 40 million acres of
federal land to manage within the State. §§1605, 1610–
1615; Naske & Slotnick 296–297. Congress sought to
implement the settlement “rapidly, with certainty, in
conformity with the real economic and social needs” of
Alaska Natives. §1601(b).
   In addition to settling the claims of the Alaska Natives,
ANCSA directed the Secretary of the Interior to select up
to 80 million acres of unreserved federal land in Alaska for
addition to the National Park, Forest, Wildlife Refuge, and
Wild and Scenic Rivers Systems, subject to congressional
approval. §1616(d)(2). When Congress failed to approve
the Secretary’s selections, however, President Carter
unilaterally designated 56 million acres of federal land in
Alaska as national monuments. See Presidential Procla-
mation Nos. 4611–4627, 3 CFR 69–104 (1978 Comp.).
   President Carter’s actions were unpopular among many
Alaskans, who were concerned that the new monuments
would be subject to restrictive federal regulations. Pro-
testers demonstrated in Fairbanks, and more than 2,500
Alaskans participated in the “Great Denali-McKinley
Trespass.” The goal of the trespass was to break over 25
Park Service rules in a two-day period—including by
camping, hunting, snowmobiling, setting campfires, shoot-
ing guns, and unleashing dogs. During the event, a “rider
on horseback, acting the part of Paul Revere, galloped
through the crowd yelling, ‘The Feds are coming! The
Feds are coming!’ ” N. Y. Times, Jan. 15, 1979, p. A8;
Anchorage Daily News, Jan. 15, 1979, pp. 1–2.
   Congress once again stepped in to settle the controversy,
                  Cite as: 577 U. S. ____ (2016)            5

                      Opinion of the Court

passing the Alaska National Interest Lands Conservation
Act. 94 Stat. 2371, 16 U. S. C. §3101 et seq. ANILCA had
two stated goals: First, to provide “sufficient protection for
the national interest in the scenic, natural, cultural and
environmental values on the public lands in Alaska.”
§3101(d). And second, to provide “adequate opportunity
for satisfaction of the economic and social needs of the
State of Alaska and its people.” Ibid.
   ANILCA set aside 104 million acres of land in Alaska for
preservation purposes, in the process creating ten new
national parks, preserves, and monuments—including the
Yukon-Charley Rivers National Preserve—and tripling
the number of acres set aside in the United States for
federal wilderness preservation. See §410hh; Naske &
Slotnick 315–316. At the same time, ANILCA specified
that the Park Service could not prohibit on those lands
certain activities of particular importance to Alaskans.
See, e.g., §3170(a) (Secretary must permit reasonable use
of vehicles “for travel to and from villages and homesites”);
§3201 (Secretary must permit “the taking of fish and
wildlife for sport purposes and subsistence uses” within
National Preserves in Alaska, subject to regulation and
certain exceptions). President Carter’s earlier land desig-
nations were rescinded. See §3209(a).
   Under ANILCA, federal preservation lands in Alaska
were placed into “conservation system units,” which were
defined to include “any unit in Alaska of the National
Park System, National Wildlife Refuge System, National
Wild and Scenic Rivers Systems, National Trails System,
National Wilderness Preservation System, or a National
Forest Monument.” §3102(4). Congress drew the bound-
aries of those units to “follow hydrographic divides or em-
brace other topographic or natural features,” however,
rather than to map the Federal Government’s landhold-
ings. §3103(b). As a consequence, in addition to federal
land, over 18 million acres of state, Native Corporation,
6                   STURGEON v. FROST

                     Opinion of the Court

and private land ended up inside the boundaries of con-
servation system units. See Brief for Petitioner 6.
  This brings us back to Sturgeon and his hovercraft.
                             II

                              A

   One fall day in 2007, Sturgeon was piloting his hover-
craft on the Nation River, which rises in the Ogilvie
Mountains in Canada and joins the Yukon River within
the boundaries of the Yukon-Charley Rivers National
Preserve conservation system unit (Yukon-Charley).
Sturgeon was headed to a hunting ground upstream from
the preserve, just shy of the Canadian border. To reach
that hunting ground, dubbed “moose meadows,” Sturgeon
had to travel on a portion of the river that flows through
the preserve.
   About two miles into his trip on the Nation River, Stur-
geon stopped on a gravel bar to repair the steering cable of
his hovercraft. As he was performing the repairs, Stur-
geon was approached by three Park Service rangers. The
rangers informed him that hovercraft were prohibited
under Park Service regulations, and that he was commit-
ting a crime by operating his hovercraft within the bound-
aries of the Yukon-Charley. Despite Sturgeon’s protests
that Park Service regulations did not apply because the
river was owned by the State of Alaska, the rangers or-
dered Sturgeon to remove his hovercraft from the pre-
serve. Sturgeon complied, heading home without a moose.
   Sturgeon now fears that he will be criminally prosecuted
if he returns to hunt along the Nation River in his hover-
craft. To avoid prosecution, Sturgeon sued the Park Ser-
vice and several federal officials in the United States
District Court for the District of Alaska. He seeks declar-
atory and injunctive relief permitting him to operate his
hovercraft within the boundaries of the Yukon-Charley.
Alaska intervened in support of Sturgeon, and the Park
                 Cite as: 577 U. S. ____ (2016)            7

                     Opinion of the Court

Service opposed the suit.
  The District Court granted summary judgment to the
Park Service. Sturgeon v. Masica, 2013 WL 5888230 (Oct.
30, 2013). The Court of Appeals for the Ninth Circuit
affirmed in pertinent part. Sturgeon v. Masica, 768 F. 3d
1066 (2014).
  We granted certiorari. 576 U. S. ___ (2015).
                              B
   The Secretary of the Interior has authority to “prescribe
regulations” concerning “boating and other activities on or
relating to water located within System units, including
water subject to the jurisdiction of the United States.” 54
U. S. C. §100751(b) (2012 ed., Supp. II). “System units”
are in turn defined as “any area of land and water admin-
istered by the Secretary, acting through the Director [of
the Park Service], for park, monument, historic, parkway,
recreational, or other purposes.” §§100102, 100501.
   The Park Service’s hovercraft regulation was adopted
pursuant to Section 100751(b). The hovercraft ban applies
not only within “[t]he boundaries of federally owned lands
and waters administered by the National Park Service,”
but also to “[w]aters subject to the jurisdiction of the
United States located within the boundaries of the Na-
tional Park System, including navigable waters . . . without
regard to the ownership of submerged lands.” 36 CFR
§1.2(a). The hovercraft ban is not limited to Alaska, but
instead has effect in federally managed preservation areas
across the country.
   Section 103(c) of ANILCA, in contrast, addresses the
scope of the Park Service’s authority over lands within the
boundaries of conservation system units in Alaska. The
first sentence of Section 103(c) specifies the property
included as a portion of those units. It states: “Only those
lands within the boundaries of any conservation system
unit which are public lands (as such term is defined in this
8                   STURGEON v. FROST

                     Opinion of the Court

Act) shall be deemed to be included as a portion of such
unit.” 16 U. S. C. §3103(c). ANILCA defines the word
“land” to include “lands, waters, and interests therein,”
and the term “public lands” to include “lands the title to
which is in the United States after December 2, 1980,”
with certain exceptions. §3102. In sum, only “lands,
waters, and interests therein” to which the United States
has “title” are considered “public” land “included as a
portion” of the conservation system units in Alaska.
   The second sentence of Section 103(c) concerns the Park
Service’s authority to regulate “non-public” lands in Alaska,
which include state, Native Corporation, and private
property. It provides: “No lands which, before, on, or after
December 2, 1980, are conveyed to the State, to any Na-
tive Corporation, or to any private party shall be subject to
the regulations applicable solely to public lands within
such units.” §3103(c).
   The third sentence of Section 103(c) explains how new
lands become part of conservation system units: “If the
State, a Native Corporation, or other owner desires to
convey any such lands, the Secretary may acquire such
lands in accordance with applicable law (including this
Act), and any such lands shall become part of the unit, and
be administered accordingly.” Ibid.
                             C
   The parties dispute whether Section 103(c) of ANILCA
created an Alaska-specific exception to the Park Service’s
general authority over boating and related activities in
federally managed preservation areas. Sturgeon, the Park
Service, and the Ninth Circuit each adopt a different
reading of Section 103(c), reaching different conclusions
about the scope of the Park Service’s powers.
   Sturgeon, joined by the State, understands Section
103(c) to stand for a simple proposition: The Park Service
is prohibited from regulating “non-public” land in Alaska
                 Cite as: 577 U. S. ____ (2016)            9

                     Opinion of the Court

as if that land were owned by the Federal Government.
He contends that his reading is consistent with the history
of federal land management in Alaska, beginning with the
Alaska Statehood Act and culminating in ANILCA.
   Sturgeon’s argument proceeds in two steps. First, he
asserts that the Nation River is not “public land” for pur-
poses of ANILCA and is therefore not part of the Yukon-
Charley. As discussed, ANILCA defines “public lands” as
lands to which the United States has “title.” 16 U. S. C.
§3102. And Section 103(c) provides that “[o]nly those
lands within the boundaries of any conservation system
unit which are public lands (as such term is defined in this
Act) shall be deemed to be included as a portion of such
unit.” §3103(c).
   Sturgeon argues that the Nation River is not “public
land” because it is owned by the State and not by the
Federal Government. To support his argument, Sturgeon
relies on the Alaska Statehood Act, which granted owner-
ship of the submerged lands beneath the navigable waters
in Alaska, and the resources within those waters, to the
State. See §6(m), 72 Stat. 343; 43 U. S. C. §1311(a). He
also cites this Court’s decision in United States v. Califor-
nia, 436 U. S. 32 (1978), which stated that “the Sub-
merged Lands Act transferred title to and ownership of
the submerged lands and waters” to the States. Id., at 40
(internal quotation marks omitted). Because the State
and not the Federal Government owns the Nation River,
Sturgeon urges, it is not “public” land under ANILCA and
is therefore not part of the Yukon-Charley.
   Second, Sturgeon asserts that because the Nation River
is not part of the Yukon-Charley, the Park Service lacks
authority to regulate it. His argument rests on the second
sentence of Section 103(c), which states that “[n]o lands
which, before, on, or after December 2, 1980, are conveyed
to the State, to any Native Corporation, or to any private
party shall be subject to the regulations applicable solely
10                  STURGEON v. FROST

                      Opinion of the Court

to public lands within such units.” 16 U. S. C. §3103(c).
   Sturgeon argues that the phrase “regulations applicable
solely to public lands within such units” refers to those
regulations that apply “solely” by virtue of the Park Ser-
vice’s “authority to manage national parks.” Brief for
Petitioner 18, 26–27. The word “solely,” Sturgeon con-
tends, simply ensures that “non-public” lands within the
boundaries of those units remain subject to laws generally
“applicable to both public and private lands (such as the
Clean Air Act and Clean Water Act).” Id., at 19. Because
the hovercraft regulation was adopted pursuant to the
Park Service’s authority over federally managed preserva-
tion areas, and is not a law of general applicability like the
Clean Air Act or the Clean Water Act, Sturgeon concludes
that Section 103(c) bars enforcement of the regulation.
   The Park Service, in contrast, reads Section 103(c) more
narrowly. In its brief in this Court, the Park Service,
while defending the reasoning of the Ninth Circuit, relies
primarily on very different arguments. The agency stresses
that it has longstanding authority to regulate waters
within federally managed preservation areas, and that
Section 103(c) does not take any of that authority away.
In reaching its conclusion, the Park Service disagrees with
Sturgeon at each step.
   First, the Park Service contends that the Nation River is
part of the Yukon-Charley. To support that contention,
the agency cites ANILCA’s definition of “public lands,”
which—as noted—includes “lands, waters, and interests
therein” to which the United States has “title.” 16 U. S. C.
§3102. The Park Service argues that the United States
has “title” to an “interest” in the water within the bounda-
ries of the Yukon-Charley under the reserved water rights
doctrine.
   The reserved water rights doctrine specifies that “when
the Federal Government withdraws its land from the
public domain and reserves it for a federal purpose, the
                 Cite as: 577 U. S. ____ (2016)           11

                     Opinion of the Court

Government, by implication, reserves appurtenant water
then unappropriated to the extent needed to accomplish
the purpose of the reservation.” Cappaert v. United
States, 426 U. S. 128, 138 (1976). By creating the Yukon-
Charley, the Park Service urges, the Federal Government
reserved the water within the boundaries of the conserva-
tion system unit to achieve the Government’s conservation
goals. As a result, the Federal Government has “title” to
an “interest” in the Nation River, making it “public” land
subject to Park Service regulations.
   Second, the Park Service contends that even if the Na-
tion River is not “public” land, the agency still has author-
ity to regulate it. According to the Park Service, the sec-
ond sentence of Section 103(c) imposes only a limited
restriction on the agency’s power, prohibiting it from
enforcing on “non-public” lands only those regulations that
explicitly apply “solely to public lands.” The hovercraft
regulation applies both within “[t]he boundaries of feder-
ally owned lands and waters administered by the National
Park Service” and to “[w]aters subject to the jurisdiction of
the United States located within the boundaries of the
National Park System, including navigable waters . . .
without regard to the ownership of submerged lands.” 36
CFR §1.2(a). Accordingly, the Park Service asserts, the
hovercraft regulation does not apply “solely to public
lands,” and Section 103(c) therefore does not prevent
enforcement of the regulation. See Brief for Respondents
56–58.
   The Ninth Circuit, for its part, adopted a reading of
Section 103(c) different from the primary argument ad-
vanced by the Park Service in this Court. The Court of
Appeals did not reach the question whether the Nation
River counts as “public” land for purposes of ANILCA.
Instead, it held that the phrase “regulations applicable
solely to public lands within such units” distinguishes
between Park Service regulations that apply solely to
12                  STURGEON v. FROST

                     Opinion of the Court

“public” lands in Alaska, and Park Service regulations
that apply to federally managed preservation areas across
the country. In the Ninth Circuit’s view, the Park Service
may enforce nationally applicable regulations on both
“public” and “non-public” property within the boundaries
of conservation system units in Alaska, because such
regulations do not apply “solely to public lands within
such units.” The Park Service may not, however, apply
Alaska-specific regulations to “non-public” lands within
the boundaries of those units.
   According to the Ninth Circuit, because the hovercraft
regulation “applies to all federal-owned lands and waters
administered by [the Park Service] nationwide, as well as
all navigable waters lying within national parks,” the
hovercraft ban does not apply “solely” within conservation
system units in Alaska. 768 F. 3d, at 1077. The Ninth
Circuit concluded that the Park Service therefore has
authority to enforce its hovercraft regulation on the Na-
tion River. Id., at 1078. The Ninth Circuit’s holding is
subject to some interpretation, but Sturgeon, the State,
the Alaska Native Corporations, and the Park Service (at
least at times) concur in our understanding of the decision
below. See Brief for Petitioner 25; Brief for State of Alaska
as Amicus Curiae 23; Brief for Arctic Slope Regional Cor-
poration et al. as Amici Curiae 12–13; Brief for Doyon,
Ltd., et al. as Amici Curiae 31–32; Brief for Respondents
20; Tr. of Oral Arg. 61; 80 Fed. Reg. 65573 (2015).
                              III
  We reject the interpretation of Section 103(c) adopted by
the Ninth Circuit. The court’s reading of the phrase “regu-
lations applicable solely to public lands within such units”
may be plausible in the abstract, but it is ultimately in-
consistent with both the text and context of the statute as
a whole. Statutory language “cannot be construed in a
vacuum. It is a fundamental canon of statutory construc-
                 Cite as: 577 U. S. ____ (2016)          13

                     Opinion of the Court

tion that the words of a statute must be read in their
context and with a view to their place in the overall statu-
tory scheme.” Roberts v. Sea-Land Services, Inc., 566 U. S.
___, ___ (2012) (slip op., at 6) (internal quotation marks
omitted).
   Under the reading of the statute adopted below, the
Park Service may apply nationally applicable regulations
to “non-public” lands within the boundaries of conserva-
tion system units in Alaska, but it may not apply Alaska-
specific regulations to those lands. That is a surprising
conclusion. ANILCA repeatedly recognizes that Alaska is
different—from its “unrivaled scenic and geological val-
ues,” to the “unique” situation of its “rural residents de-
pendent on subsistence uses,” to “the need for develop-
ment and use of Arctic resources with appropriate
recognition and consideration given to the unique nature
of the Arctic environment.” 16 U. S. C. §§3101(b), 3111(2),
3147(b)(5).
   ANILCA itself accordingly carves out numerous Alaska-
specific exceptions to the Park Service’s general authority
over federally managed preservation areas. For example,
ANILCA requires the Secretary of the Interior to permit
“the exercise of valid commercial fishing rights or privi-
leges” within the National Wildlife Refuge System in Alaska,
including the use of “campsites, cabins, motorized vehicles,
and aircraft landings directly incident to the exercise of
such rights or privileges,” with certain exceptions. 94
Stat. 2393. ANILCA also requires the Secretary to “per-
mit on the public lands appropriate use for subsistence
purposes of snowmobiles, motorboats, and other means of
surface transportation traditionally employed for such
purposes by local residents, subject to reasonable regula-
tion.” 16 U. S. C. §3121(b). And it provides that National
Preserves “in Alaska shall be administered and managed
as a unit of the National Park System in the same manner
as a national park except as otherwise provided in this Act
14                  STURGEON v. FROST

                     Opinion of the Court

and except that the taking of fish and wildlife for sport
purposes and subsistence uses, and trapping shall be
allowed” pursuant to applicable law. §3201 (emphasis
added).
   Many similar examples are woven throughout ANILCA.
See, e.g., 94 Stat. 2393 (Secretary must administer wildlife
refuge “so as to not impede the passage of navigation and
access by boat on the Yukon and Kuskokwim Rivers,”
subject to reasonable regulation); id., at 2388 (Secretary
must allow reindeer grazing uses in certain areas, includ-
ing construction of necessary facilities); 16 U. S. C.
§3203(a) (Alaska-specific rules for wilderness management
apply “in recognition of the unique conditions in Alaska”);
§3170(a) (Secretary must permit reasonable use of snow-
machines, motorboats, and airplanes within conserva-
tion system units “for travel to and from villages and
homesites”).
   All those Alaska-specific provisions reflect the simple
truth that Alaska is often the exception, not the rule. Yet
the reading below would prevent the Park Service from
recognizing Alaska’s unique conditions. Under that read-
ing, the Park Service could regulate “non-public” lands in
Alaska only through rules applicable outside Alaska as
well. Thus, for example, if the Park Service elected to
allow hovercraft during hunting season in Alaska—in a
departure from its nationwide rule—the more relaxed
regulation would apply only to the “public” land within the
boundaries of the unit. Hovercraft would still be banned
from the “non-public” land, even during hunting season.
Whatever the reach of the Park Service’s authority under
ANILCA, we cannot conclude that Section 103(c) adopted
such a topsy-turvy approach.
   Moreover, it is clear that Section 103(c) draws a distinc-
tion between “public” and “non-public” lands within the
boundaries of conservation system units in Alaska. See
§3103(c) (“Only those lands within the boundaries of any
                 Cite as: 577 U. S. ____ (2016)           15

                     Opinion of the Court

conservation system unit which are public lands . . . shall
be deemed to be included as a portion of such unit”); ibid.
(No lands “conveyed to the State, to any Native Corpora-
tion, or to any private party shall be subject to the regula-
tions applicable solely to public lands within such units”).
And yet, according to the court below, if the Park Service
wanted to differentiate between that “public” and “non-
public” land in an Alaska-specific way, it would have to
regulate the “non-public” land pursuant to rules applicable
outside Alaska, and the “public” land pursuant to Alaska-
specific provisions. Assuming the Park Service has au-
thority over “non-public” land in Alaska (an issue we do
not decide), that strikes us as an implausible reading of
the statute.
   Looking at ANILCA both as a whole and with respect to
Section 103(c), the Act contemplates the possibility that all
the land within the boundaries of conservation system
units in Alaska may be treated differently from federally
managed preservation areas across the country, and that
“non-public” lands within the boundaries of those units
may be treated differently from “public” lands within the
unit. Under the Ninth Circuit’s reading of Section 103(c),
however, the former is not an option, and the latter would
require contorted and counterintuitive measures.
   We therefore reject the interpretation of Section 103(c)
adopted by the court below. That reading of the statute
was the sole basis for the disposition of this case by the
Court of Appeals. We accordingly vacate the judgment of
that court and remand for further proceedings.
   We do not reach the remainder of the parties’ argu-
ments. In particular, we do not decide whether the Nation
River qualifies as “public land” for purposes of ANILCA.
Sturgeon claims that it does not; the Park Service that it
does. The parties’ arguments in this respect touch on vital
issues of state sovereignty, on the one hand, and federal
authority, on the other. We find that in this case those
16                   STURGEON v. FROST

                      Opinion of the Court

issues should be addressed by the lower courts in the first
instance.
   Given this determination, we also do not decide whether
the Park Service has authority under Section 100751(b) to
regulate Sturgeon’s activities on the Nation River, even if
the river is not “public” land, or whether—as Sturgeon
argues—any such authority is limited by ANILCA. Fin-
ally, we do not consider the Park Service’s alternative ar-
gument that it has authority under ANILCA over both
“public” and “non-public” lands within the boundaries of
conservation system units in Alaska, to the extent a regu-
lation is written to apply specifically to both types of land.
We leave those arguments to the lower courts for consid-
eration as necessary.
   The judgment of the Court of Appeals for the Ninth
Circuit is vacated, and the case is remanded for further
proceedings consistent with this opinion.
                                              It is so ordered.